DETAILED ACTION

Status of Claims

Claims 21-38 are pending. 

Information Disclosure Statement

	Applicants’ Information Disclosure Statement filed  11/02/2018 has been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.
112(b), second paragraph for AIA 
112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21, and claims dependent therefrom,  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 


Dependent claims 22-37 fail to remedy the above described deficiencies because they do not recite nor require any process steps for administering a therapy.  Claim 38 does address that a therapy “is directed to one or more drug target proteins”; however, it the term “directed to” is vague and indefinite, it remains unclear what is the therapy and what is being administered. 
112-1

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Applicant is required to cancel the New Matter in the response to this Office Action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations



Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  21-38  are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the claims are directed to a process, i.e. to one of statutory categories of invention.  
Step 2A Prong One.

The claims are drawn to  “method of administering a therapy”. However, other that stating an intended use, there are no limitations or active steps in the claims addressing administering a therapy.  The specification does not address any administration of a therapy; rather, the specification is drawn to a computational method of generating a cluster of proteins related to a disease.  See rejections under 35 USC paragraph 112, above. Thus, in the absence of practical steps in the claims drawn to administering of a therapy, the intended use of administering a therapy is not given patentable weight and the claims are considered based on based on limitations addressed in dependent claims and the disclosure in specification 

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps  drawn to a mental process recited in the claims include selecting, evaluating, classifying, determining a connectivity factor, ranking using the connectivity factor.



Step 2A Prong Two.

The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. Although the claims recite an abstract idea, they  would still be patent-eligible if “the claim as a whole integrates the recited judicial exception into a practical application of the exception.” Revised Guidance, 84 Fed. Reg. at 54. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.” Id. 
The analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55.

In the instant case, although claim 21 indicates that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor 



Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  
As explained above, there are no steps drawn to “administering a therapy”, making the limitation’s inclusion in the claims at best nominal.  The generic step of administering a therapy is a well-understood, routine and conventional activity used in medicine that an artisan would have relied upon to achieve the goals of the invention.  Thus,  such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” . Thus,  such intended use limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a 
For these reasons, the claims are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

102  AIA 
102 
Claim Rejections - 35 USC § 102.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being  anticipated  by Selkoe D. Physiological reviews, 2001, Vol. 81, No. 2, pp. 741-766) or  Selkoe D.  (J Clin Invest. 2002;110 (10),1375-1381).


 
103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 21-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (Pacific Symposium on Biocomputing 11:367-378, 2006; IDS) taken together with by Selkoe D. Physiological reviews, 2001, Vol. 81, No. 2, pp. 741-766) or  Selkoe D.  (J Clin Invest. 2002;110 (10),1375-1381).
.

Chen et al. teach analysis of protein interaction network data for determining Alzheimer disease related proteins. Chen teaches calculations based on a number of connections between the candidate protein and at least one of the seed proteins, and a number of connections between the candidate protein and other proteins in the protein  of a protein in the sub-network can be qualitatively defined as its ability to connect to many protein partners in the network with high specificity. Section 2.6. Score si ranks favorably in situations where interacting proteins with many high confidence interactions among its neighbors will fare out better than those with many low-quality interactions and those with only a few interactions. Section 2.6. The method allowed to update plurality of seed proteins related to the disease, See Abstract.

Chen et al. do not teach administering therapy to a patient characterized to have Alzheimer disease related proteins.  
However, it would be prima facie obvious to one skilled in the art to be motivated to explore therapeutic options targeting disease related proteins.  See for example Selkoe (2001) or Selkoe (2002) teaching identifying disease-oriented proteins and evolving methods of treatment of Alzheimer disease targeting proteins associated with Alzheimer disease.

With regard to claims 22,27, the list of seed proteins may include candidate proteins with lowest connectivity factor.  See Table 1, bottom.

With regard to claim 22,23,25,27 the candidate proteins are connected to at least one of the plurality of seed proteins in the protein network.  See Section 2.3.


With regard to claim 24, the protein network is a human interactome comprising set of 765 proteins using protein interactions from the Online Predicated Human Interaction

With regard to claim 32, Chen et al. teach determining whether connectivity among the enriched-AD-set proteins to be higher than that among a set of randomly selected  proteins.  Section 2.5.  Further, for the relevance score function si , the initial confidence score holds the value of 1 for interacting proteins or 0 otherwise.  Section 2.6. 

	With regard to claim 33, Chen et al. teach repeating the method steps of selecting subset of proteins 1000 times (Section 2.5), but do not specify that the repeating should continue until a selection criterion is satisfied. Such limitation would be obvious as a result-oriented objective, as satisfying criteria for determining disease-relevant cluster of proteins would be obvious to achieve the clustering of relevant proteins.  


With regard to claims 22-38, if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature.  The claims contain either additional features or result-oriented parameters known per se 
Conclusion.
	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


mlb